Title: From Thomas Jefferson to J. P. G. Muhlenberg, 14 January 1804
From: Jefferson, Thomas
To: Muhlenberg, J. P. G.


               
                  Dear Sir
                  Washington Jan. 14. 04.
               
               Your favors of Nov. 17. Dec. 29. & Jan. 4. have been duly recieved. I have desired mr Barnes to remit you 162.52 D according to the statement in your last, which he has either done, or will do immediately, and I pray you to accept my thanks for the trouble which has befallen you with these shipments. no law has yet passed for establishing a regular government in Louisiana. the Custom house of Natchez will be removed to N. Orleans with it’s officers. it is as yet uncertain what government will be established & what officers necessary. probably a Govr., Secretary of the state, 3 judges, an Attorney & Marshal, and no other. of these 7. four must be lawyers, two others the first characters of our union; so that there will remain but the single office of Marshal for men of common qualifications, and I have some hundreds of applications. under these circumstances the application for mr Mackey [was] very hopeless: and as he has by letter desired me to return the papers of recommendation you forwarded to me, I take the liberty of doing it through you, as I know not his address. Accept my friendly salutations & assurances of great esteem & respect.
               
                  Th: Jefferson
               
            